Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the preliminary amendments filed 12/07/2020, claim 1 was cancelled and 2-17 were newly added. Therefore, claims 2-17 remain pending.
	Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,846,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. Examiner has produced a comparison below between the patented claims and the current pending claims.

US 10,846,724
Current Claims
1. A mobile device comprising: a memory; at least one processor to: detect a plurality of cash registers within a predetermined proximity of the mobile device; transmit a signal to each of the cash registers; receive the signal from each of the cash registers; identify which cash register is nearest to the mobile device based on an elapsed time between transmission of each signal and receipt of each signal; select, based on the elapsed time, the cash register nearest to the mobile device for an opportunity to play a game; in response to determining that more than one cash register are approximately nearest to the cash register, execute a tie breaking scheme to select one of the nearest cash registers; and transmit, to a selected nearest cash register, an indication that an item is being purchased via the mobile device receive, from the selected nearest cash register, information indicative of the opportunity to play the game.
2. The mobile device of claim 1, wherein the predetermined proximity is approximately thirty feet.
3. The mobile device of claim 1, wherein the at least one processor is further configured to transmit, to the selected nearest cash register, an instruction to initiate the game.
4. The mobile device of claim 1, wherein to execute the tie breaking scheme the at least one processor is configured to select one of the nearest cash registers randomly.
5. The mobile device of claim 1, wherein to execute the tie breaking scheme the at least one processor is configured to select a cash register that is not currently involved in a transaction.
6. The mobile device of claim 1, wherein to execute the tie breaking scheme the at least one processor is configured to select a cash register based on a predetermined priority scheme.
7. The mobile device of claim 1, wherein the at least one processor is configured to establish an exclusive communication channel with the selected nearest cash register.
8. The mobile device of claim 1, wherein the at least one processor is configured to detect a beacon emitted from the plurality of cash registers.
9. A method comprising: detecting, by at least one processor, a plurality of cash registers within a predetermined proximity of a mobile device; transmitting, by the at least one processor, a signal to each of the cash registers; receiving, by the at least one processor, the signal from each of the cash registers; identifying, by the at least one processor, which cash register is nearest to the mobile device based on an elapsed time between transmission of each signal and receipt of each signal; selecting, by the at least one processor, the cash register nearest to the mobile device based on the elapsed time for an opportunity to play a game; in response to determining that more than one cash register are approximately nearest to the cash register, executing, by the at least one processor, a tie breaking scheme to select one of the nearest cash registers; transmitting, by the at least one processor, an indication to the selected nearest cash register that an item is being purchased via the mobile device; and receiving, by the at least one processor, information from the selected nearest cash register indicative of the opportunity to play the game.
10. The method of claim 9, wherein the predetermined proximity is approximately thirty feet.
11. The method of claim 9, further comprising transmitting, by the at least one processor, a game initiation instruction to the selected nearest cash register.
12. The method of claim 9, wherein executing the tie breaking scheme comprises selecting, by the at least one processor, a cash register randomly.
13. The method of claim 9, wherein executing the tie breaking scheme comprises selecting, by the at least one processor, a cash register that is not currently involved in a transaction.
14. The method of claim 9, wherein executing the tie breaking scheme comprises selecting, by the at least one processor, a cash register based on a predetermined priority scheme.
15. The method of claim 9, further comprises establishing, by the at least one processor, an exclusive communication channel with the selected nearest cash register.
16. The method of claim 9, further comprises detecting, by the at least one processor, a beacon emitted from the plurality of cash registers.
2.  A mobile device comprising: a memory; at least one processor to: detect a plurality of cash registers within a predetermined proximity of the mobile device; transmit a signal to each of the cash registers; receive the signal from each of the cash registers; identify which cash register is nearest to the mobile device based on an elapsed time between transmission of each signal and receipt of each signal; obtain a reference elapsed time associated with a subzone in which the mobile device is located; select, based on a comparison of the elapsed time and the reference elapsed time, the cash register nearest to the mobile device for an opportunity to play a game; in response to determining that more than one cash register are approximately nearest to the cash register, execute a tie breaking scheme to select one of the nearest cash registers; and transmit, to a selected nearest cash register, an indication that an item is being purchased via the mobile device receive, from the selected nearest cash register, information indicative of the opportunity to play the game.
3.   The mobile device of claim 2, wherein the predetermined proximity is approximately thirty feet. 
4.   The mobile device of claim 2, wherein the at least one processor is further configured to transmit, to the selected nearest cash register, an instruction to initiate the game.
5.   The mobile device of claim 2, wherein to execute the tie breaking scheme the at least one processor is configured to select one of the nearest cash registers randomly.
6.   The mobile device of claim 2, wherein to execute the tie breaking scheme the at least one processor is configured to select a cash register that is not currently involved in a transaction.
7.   The mobile device of claim 2, wherein to execute the tie breaking scheme the at least one processor is configured to select a cash register based on a predetermined priority scheme.
8.   The mobile device of claim 2, wherein the at least one processor is configured to establish an exclusive communication channel with the selected nearest cash register.

9.   The mobile device of claim 2, wherein the at least one processor is configured to detect a beacon emitted from the plurality of cash registers.
10.   A method comprising: detecting, by at least one processor, a plurality of cash registers within a predetermined proximity of a mobile device; transmitting, by the at least one processor, a signal to each of the cash registers; receiving, by the at least one processor, the signal from each of the cash registers; identifying, by the at least one processor, which cash register is nearest to the mobile device based on an elapsed time between transmission of each signal and receipt of each signal; obtaining, by the at least one processor, a reference elapsed time associated with a subzone in which the mobile device is located; selecting, by the at least one processor, the cash register nearest to the mobile device for an opportunity to play a game, based on a comparison of the elapsed time and the reference elapsed time,; selecting, by the at least one processor, the cash register nearest to the mobile device based on the elapsed time for an opportunity to play a game; in response to determining that more than one cash register are approximately nearest to the cash register, executing, by the at least one processor, a tie breaking scheme to select one of the nearest cash registers; transmitting, by the at least one processor, an indication to the selected nearest cash register that an item is being purchased via the mobile device; and receiving, by the at least one processor, information from the selected nearest cash register indicative of the opportunity to play the game.
11.   The method of claim 10, wherein the predetermined proximity is approximately thirty feet.
12.   The method of claim 10, further comprising transmitting, by the at least one processor, a game initiation instruction to the selected nearest cash register.

13.   The method of claim 10, wherein executing the tie breaking scheme comprises selecting, by the at least one processor, a cash register randomly.
14.   The method of claim 10, wherein executing the tie breaking scheme comprises selecting, by the at least one processor, a cash register that is not currently involved in a transaction.
15.   The method of claim 10, wherein executing the tie breaking scheme comprises selecting, by the at least one processor, a cash register based on a predetermined priority scheme. 
16.   The method of claim 10, further comprises establishing, by the at least one
processor, an exclusive communication channel with the selected nearest cash register.
17.   The method of claim 10, further comprises detecting, by the at least one

processor, a beacon emitted from the plurality of cash registers.


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715